DETAILED ACTION
Claims 1-6, 8-11, and 13-18 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions in response to Applicant’s submission dated December 21, 2020. 
Claim Objections
Regarding Claim 1, line 5, it appears that the term “the” should be changed to “a”.
Regarding Claim 1, line 15, it appears that the term “actuator” should be changed to “actuator of the at least two steering actuators”. 
Regarding Claim 1, line 18, it appears that the term “actuator” should be changed to “actuator of the at least two steering actuators”.
 Regarding Claim 9, line 2, it appears that the term “steering” should be changed to “at least one steering”.
Regarding Claim 10, line 5, it appears that the term “the” should be changed to “a”.
Regarding Claim 10, line 12, it appears that the term “actuator” should be changed to “actuator of the at least two steering actuators”.
Regarding Claim 10, line 16, it appears that the term “actuator” should be changed to “actuator of the at least two steering actuators”.
Regarding each of Claims 15-17, it appears that the term “actuator” should be changed to “actuator of the at least two steering actuators”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-11, and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear if the “steering ratio” recited in the last line is the same as or different from the “one or more multiple steering ratios” recited in line 17.
Regarding each of Claims 3-5, line 3, it is not clear if the “steering actuator” is the same as or different from the “at least one steering actuator” recited in Claim 1, line 18.
Claim 10 is rejected since there is no antecedent basis for the language “at least one steering electronics system” recited in line 14.   
Specifically, Claims 13 and 18 are rejected since there is no antecedent basis for the language “each failure scenario”. 
 Regarding each of Claims 15-17, there is no antecedent basis for the language “steerable wheel assigned thereto” recited in lines 2-3.
Allowable Subject Matter
The present claims would be allowable but for the objections and rejections identified above.  The prior art fails to teach, disclose, or suggest, either alone or in combination, a steer-by-wire system for a motor vehicle, comprising: the at least one steering electronics system selection upon failure detection, as recited in Claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Whitaker, JR. et al. (U.S. Pat. Publ. No. 2016/0200349) discloses . 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833